[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ORDER OF JUDGMENT
This matter was referred to a fact finder who heard the matter on July 28, 1993. His report was filed with the Court on August 4, 1993.
The Court approves the report of the fact finder and orders that judgment enter for the plaintiff in accordance therewith, in the amount of $3,890.00, plus costs in accordance with the bill of costs in the amount of $289.40.
BY THE COURT,
Lawrence C. Klaczak CT Page 7996 Judge, Superior Court